In an action to recover on a promissory note, the defendants appeal from an order of the Supreme Court, Rockland County (Sherwood, J.), dated July 31, 2000, which denied their motion, inter alia, to vacate an amended judgment entered December 3, 1999, and to impose a sanction on the plaintiffs attorney for frivolous conduct.
Ordered that the appeal from so much of the order as denied those branches of the defendants’ motion which were to vacate the amended judgment and for related relief is dismissed as academic (see, Bank of N. Y. v Carlucci, 289 AD2d 349 [decided herewith]), without costs or disbursements; and it is further,
Ordered that so much of the order as denied that branch of the motion which was to impose a sanction on the plaintiffs attorney is affirmed, without costs or disbursements.
The court providently exercised its discretion in declining to *351impose a sanction on the plaintiffs attorney. Altman, J. P., Smith, Adams and Prudenti, JJ., concur.